            Case 1:20-cv-05476-LLS Document 7 Filed 09/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JUNARIAN WALKER,

                                Plaintiff,
                                                                 20-CV-5476 (LLS)
                    -against-
                                                                CIVIL JUDGMENT
CORRECTION OFFICER JOHN DOE,

                                Defendant.

         Pursuant to the order issued September 10, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that Plaintiff’s claims under 42 U.S.C.

§ 1983 are dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), and the Court declines under 28

U.S.C. § 1367(c), to exercise supplemental jurisdiction over Plaintiff’s state law claims.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     September 10, 2020
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
